Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argued that Roberts failed to disclose wherein the processing unit stores a first set of contents in the first user device, a second set of content in the second user device, and a third set of content in the network storage.  McCarty disclosed this element.  McCarty figure 6 items 608, 612, and 614 disclose a first user device storage, a second user device storage, and a network storage, respectively.
Applicant argued that Roberts failed to disclose a first storage tier with a first characteristic and a second storage tier with a second characteristic; and the processing unit determines whether to record the content in the user device, in the first storaqe tier of the network storage, or the second storaqe tier of the network storage.  Raleigh disclosed the presence of multiple storage tiers in [0113]-[0115].  Raleigh disclosed the determination of storage in a tier in [0234]-[0236].  
Applicant argued that Roberts failed to disclose wherein the processing unit determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content recording request includes a specific instruction to record the content.  However, Craner disclosed wherein the processing unit determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content recording request includes a specific instruction to record the content.  Craner [0071], [0074]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2011/0293251) in view of McCarty et al. (US 10,382,821).
In regard to claim 1, Roberts disclosed a content recording system, comprising: 
a non-transitory storage medium that stores instructions; and 
a processing unit that executes the instructions to: 

evaluate the content recording request according to a set of rules; and Roberts Fig. 4 item 406
Roberts failed to disclose:  determine whether to record content associated with the content recording request in a first user device, a second user device, or in a network storage based on the set of rules wherein the processing unit stores a first set of contents in the first user device, a second set of content in the second user device, and a third set of content in the network storage.  However, McCarty disclosed determine whether to record content associated with the content recording request in a first user device, a second user device, or in a network storage based on the set of rules wherein the processing unit stores a first set of contents in the first user device, a second set of content in the second user device, and a third set of content in the network storage.  McCarty, Figure 6 item 606 is first user device (wired user device), item 610 is second user device (wireless user device), and item 614 is network storage.  The rules are disclosed in Figure 8 (is the media accessed outside of a user’s home location?  (e.g. not wired), does the metadata of the media asset match a template of a set of trick-play metadata template?).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the content in Roberts in either a local wired DVR, a wireless device storage, or a network storage, as taught in McCarty, in order to allow a user to access the content in Roberts wherever they are located or expected to be located and based on the local storage of the devices in McCarty and Roberts.
In regard to claim 2, Roberts disclosed the content recording system of claim 1, wherein the set of rules is based on monitored user behavior.  Roberts [0049], monitored user behavior is interaction profile

In regard to claim 4, Roberts disclosed the content recording system of claim 1, wherein: the set of rules specifies to store first content in the first user device; the set of rules specifies to store second content in the network storage; and the first content is more likely to be accessed than the second content.  Roberts [0051]
In regard to claim 5, Roberts disclosed the content recording system of claim 1, wherein the processing unit: stores a first portion of the content in the first user device; stores a second portion of the content in the network storage; and moves the second portion of the content to the first user device when the first portion of the content is accessed.  Roberts [0052]
In regard to claim 6, Roberts disclosed the content recording system of claim 1, wherein the processing unit: determines a change occurs; and moves the content between the first user device and the network storage based on the change.  Roberts [0052]
In regard to claim 7, McCarty disclosed the content recording system of claim 1, wherein the processing unit communicates with the second user device via the first user device.  McCarty Figure 6, col. 26 lines 41-67 (control circuitry may determine that the user device is accessing the media asset at the user’s home location).  The motivation to combine McCarty with Roberts is the same as in claim 1.

Claims 9, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Craner (US 2007/0104456).
In regard to claim 9, Roberts disclosed a storage controller for a content recording system, comprising: 

a processing unit that executes the instructions to: 
receive a content recording request; Roberts [0057]
evaluate content associated with the content recording request; Roberts [0057]
evaluate user behavior associated with the content recording request; and Roberts [0057]
determine whether to record content associated with the content recording request in a user device or in network storage based on the content and the user behavior;  Roberts [0057]
wherein the processing unit determines whether the record the content associated with the content recording request in the user device or in the network storage based at least on whether the content recording request includes a specific instruction to record the content. Roberts [0057]
Roberts failed to disclose wherein the processing unit determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content recording request includes a specific instruction to record the content.  
However, Craner disclosed wherein the processing unit determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content recording request includes a specific instruction to record the content.  Craner [0071], [0074]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to record content on a network recording device as in Craner using the Roberts system in order to save enough content when the local storage in Roberts is full.
In regard to claim 10, Roberts disclosed the system of claim 9, wherein the processing unit further determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content is time related.  Roberts [0060]

In regard to claim 13, Roberts disclosed the system of claim 9, wherein the processing unit further determines whether to record the content associated with the content recording request in the user 3Attorney Docket No. TMO0069.USU1device or in the network storage based on whether the content is related to frequently watched content.  Roberts [0051]
In regard to claim 14, Roberts disclosed the system of claim 9, wherein the processing unit further determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content is popular.  Roberts [0058]-[0059]
In regard to claim 15, Roberts disclosed the system of claim 9, wherein the processing unit further determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether the content recently aired.  Roberts [0060]
In regard to claim 16, Roberts disclosed the system of claim 9, wherein the processing unit further determines whether to record the content associated with the content recording request in the user device or in the network storage based on whether: the content is an episode in a series; and a previous episode of the series has been accessed.  Roberts [0058]-[0059]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of McCarty in view of Raleigh et al. (US 2013/0238777).
In regard to claim 8, Roberts disclosed a content recording system, comprising: 
a non-transitory storage medium that stores instructions; and 
a processing unit that executes the instructions to: 
receive a content recording request; Roberts Fig. 4 item 402
evaluate the content recording request according to a set of rules; and Roberts Fig. 4 item 406
Roberts failed to disclose:  determine whether to record content associated with the content recording request in a first user device, a second user device, or in a network storage based on the set of rules wherein the processing unit stores a first set of contents in the first user device, a second set of content in the second user device, and a third set of content in the network storage.  However, McCarty determine whether to record content associated with the content recording request in a first user device, a second user device, or in a network storage based on the set of rules wherein the processing unit stores a first set of contents in the first user device, a second set of content in the second user device, and a third set of content in the network storage.  McCarty, Figure 6 item 606 is first user device (wired user device), item 610 is second user device (wireless user device), and item 614 is network storage.  The rules are disclosed in Figure 8 (is the media accessed outside of a user’s home location?  (e.g. not wired), does the metadata of the media asset match a template of a set of trick-play metadata template?).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the content in Roberts in either a local wired DVR, a wireless device storage, or a network storage, as taught in McCarty, in order to allow a user to access the content in Roberts wherever they are located or expected to be located and based on the local storage of the devices in McCarty and Roberts.
	McCarty and Roberts failed to disclose a first storage tier with a first characteristic and a second storage tier with a second characteristic; and the processing unit determines whether to record the content in the user device, in the first storaqe tier of the network storage, or the second storaqe tier of the network storage.  
However, Raleigh disclosed a first storage tier with a first characteristic and a second storage tier with a second characteristic; and the processing unit determines whether to record the content in the user device, in the first storaqe tier of the network storage, or the second storaqe tier of the network storage.  Raleigh disclosed the presence of multiple storage tiers in [0113]-[0115].  Raleigh disclosed the determination of storage in a tier in [0234]-[0236].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate tiered storage into the McCarty/Roberts combination in order to allow for .


Allowable Subject Matter
Claims 21-24 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445